People v Reeves (2017 NY Slip Op 06570)





People v Reeves


2017 NY Slip Op 06570


Decided on September 21, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 21, 2017

108328

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vNIGEL . REEVES, Appellant.

Calendar Date: August 7, 2017

Before: Peters, P.J., McCarthy, Garry, Devine and Clark, JJ.


Justin C. Brusgul, Voorheesville, for appellant.
P. David Soares, District Attorney, Albany (Christopher D. Horn of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Albany County (Lynch, J.), rendered February 4, 2016, convicting defendant upon his plea of guilty of the crime of criminal possession of a forged instrument in the second degree.
Defendant was charged by indictment with 33 counts of criminal possession of a forged instrument in the second degree and conspiracy in the fifth degree. In satisfaction of all charges, defendant pleaded guilty to criminal possession of a forged instrument in the second degree as charged in count 2. Defendant waived his right to appeal and signed a written appeal waiver in open court. Consistent with the plea agreement, he was sentenced, as an admitted second felony offender, to a prison term of 2½ to 5 years. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Peters, P.J., McCarthy, Garry, Devine and Clark, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment [*2]granted.